     Case 5:19-cv-00002-MTT-CHW Document 50 Filed 03/30/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MARTIN L. BLACKWELL,                        )
                                            )
                                            )
                    Plaintiff.              )
                                            )
                                            )
             v.                             )
                                            )   CIVIL ACTION NO. 5:19-cv-2 (MTT)
                                            )
ALETA GARDNER                               )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                            ORDER

      United States Magistrate Judge Charles H. Weigle recommends granting the

Defendant’s motion to dismiss for failure to exhaust administrative remedies through the

prison grievance procedure. Doc. 40. The Plaintiff objected, so pursuant to 28 U.S.C. §

636(b)(1), the Court reviews the Recommendation de novo.

      In his objection, the Plaintiff admits he did not file a grievance concerning

Defendant Gardner’s alleged discontinuation of his medication in September 2018.

Docs. 49 at 1-2; 41 at 1. However, he claims he already had two grievances pending

during the time he could have grieved the September 2018 incident. Id. He argues that

because the grievance policy of the Georgia Department of Corrections (“GDC”) limits

inmates to two active grievances, he was unable to file a third, so the prison grievance

process was unavailable. Doc. 41 at 1-2.

      An inmate is excused from the exhaustion requirement of the Prison Litigation

Reform Act when the grievance procedure is unavailable. The grievance procedure is
     Case 5:19-cv-00002-MTT-CHW Document 50 Filed 03/30/20 Page 2 of 3




unavailable in three circumstances: when “it operates as a dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates,” when the

procedures for filing grievances are so opaque as to be practically incapable of use, or

when prison officials thwart inmates’ access to the grievance procedure by machination,

misrepresentation, or misuse. Ross v. Blake, 136 S.Ct. 1850, 1853-54 (2016).

       The Plaintiff has not specified which of those circumstances he believes is

implicated by the GDC’s two-grievance limit. However, courts have consistently held

that this limitation does not render the grievance process unavailable under Ross. See

Pearson v. Taylor, 665 Fed. Appx. 858, 868 (11th Cir. 2016); Phillips v. Deal, 2016 U.S.

Dist. LEXIS 133609, *16 (M.D.Ga. July 25, 2016), report and recommendation adopted,

Phillips v. Deal, 2016 U.S. Dist. LEXIS 133038, *1 (M.D.Ga. Sept. 28, 2016) (MTT);

Sullivan v. Powell, 2018 U.S. Dist. LEXIS 133859, *9 (S.D.Ga. July 6, 2018). In those

cases, as here, the GDC Standard Operating Procedures (“SOP”) allow an inmate to

drop one of his two existing grievances in order to file a third. Doc. 33-3 at 8. The

Plaintiff, therefore, could have filed a grievance based on the alleged conduct of this

lawsuit—if at the cost of dropping an existing grievance. Although this procedure may

be burdensome, the Court agrees with the reasoning of the other to courts to consider

the issue: the GDC SOP’s limit on active grievances does not render the grievance

process unavailable under Ross.

       Accordingly, after review, the Court accepts and adopts the findings, conclusions,

and recommendations of the Magistrate Judge. The Recommendation (Doc. 40) is

ADOPTED and made the Order of the Court. Accordingly, the Defendant’s motion to

dismiss (Doc. 33) is GRANTED, and the Plaintiff’s complaint is DISMISSED without




                                               -2-
     Case 5:19-cv-00002-MTT-CHW Document 50 Filed 03/30/20 Page 3 of 3




prejudice. The Plaintiff’s pending motion to appoint counsel (Doc. 44) and “motion for

addendum to notification” (Doc. 41) are DENIED as moot.

      SO ORDERED, this 30th day of March, 2020.

                                               S/ Marc T. Treadwell
                                               MARC T. TREADWELL, JUDGE
                                               UNITED STATES DISTRICT COURT




                                              -3-
